Citation Nr: 1500820	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right shoulder disability.

3.  Entitlement to an extension beyond January 31, 2011, of a period of convalescence under 38 C.F.R. § 4.30 based on left shoulder surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from November 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a Board videoconference hearing in December 2012.  Shortly after the hearing, the Veteran submitted duplicative evidence, along with a waiver of any right to initial RO consideration of the evidence.

The Board finds that a March 2011 statement by Dr. J.T. reasonably raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  At this point, the Board finds that it is more appropriate to refer, rather than remand the issue given the Veteran's several service-connected disorders.  This matter is therefore referred to the RO for appropriate action.

The issues of entitlement to service connection on a de novo basis for right shoulder disability and of entitlement to an initial rating in excess of 30 percent for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Service connection for right shoulder disability was denied in an unappealed April 2005 rating decision.

2.  The evidence received since the April 2005 rating decision is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  On November 4, 2010, the Veteran underwent left shoulder surgery; the operative report specified that the Veteran would require a total of 12 weeks of recuperation.

4.  The November 2010 surgery did not require convalescence beyond February 28, 2011.


CONCLUSIONS OF LAW

1.  The claim of service connection for right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for extension of convalescence under 38 C.F.R. § 4.30 to February 28, 2011, but no further, have been met.  38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has certain duties to notify and assist the Veteran in this claim.  See generally, 38 U.S.C.A. §§ 5103(a), 5103A (West 2014).  As to the right shoulder matter, given the Board's determination that the claim is reopened and must be remanded for further development, further discussion of VA's duties to notify and assist the Veteran are not required.  As to the convalescence matter, the record shows that in August 2010, the Veteran was provided with notice of the information and evidence necessary to substantiate the underlying claim of service connection for left shoulder disability.  That claim was then substantiated when service connection was granted in January 2011, an effective date was assigned, and initial ratings, including the period of convalescence at issue, were established.  As this appeal originates from the rating decision substantiating the claim, no further notice under 38 U.S.C.A. § 5103(a) is required as to the request for extension of a convalescent rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that VA has complied with the other notice requirements of 38 U.S.C.A. §§ 5103A and 7105 (West 2014). 

As to the duty to assist, the record shows that all indicated and relevant VA and private treatment records have been obtained.  The Veteran was not afforded a VA examination in connection with his claim seeking extension of a convalescent rating.  Such an examination is warranted only where it would assist in substantiating the claim.  See generally, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such opinion is "necessary to substantiate the claimant's claim"; where no reasonable possibility exists that such assistance would aid in substantiating the claim, VA need not obtain a medical opinion or examination).  In this case, the treatment records themselves provide sufficient evidence documenting the length of the need for convalescence.  A medical opinion would not assist in the question of whether the Veteran merited a longer period of convalescence, and hence a VA examination or opinion would not aid in substantiating the claim.

Given the above, the Board finds that VA's duties to notify and assist the appellant have been fulfilled.





I.  Right shoulder disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  The Veteran, however, may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2014), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for right shoulder disability was denied in an unappealed April 2005 rating action; new and material evidence was not submitted within one year of notice of that rating action.

The evidence on file at the time of the April 2005 rating decision included the Veteran's service treatment records documenting right shoulder complaints in February 1965; the examiner's impression was of "muscular or [illegible] strain."  In May 1965 he reported a several-month history of right subscapular pain with exertion and arm motion; physical examination and X-ray studies of the shoulder did not reveal any abnormalities.  The remainder of the service treatment records, including the discharge examination, were silent for further complaints or findings regarding the right shoulder.

The previously considered evidence also included private treatment records for April 1995 to November 1995, which were silent for any reference to the right shoulder.

Pertinent evidence added to the record includes a January 2011 statement by R.B., who indicates that the Veteran injured the right shoulder in service.  The Veteran proffered the evidence as an example of a witness observation to the event resulting in the current right shoulder disability.  Assuming for the purpose of reopening the claim that Mr. R.B. was a service-comrade of the Veteran, that he witnessed the injury in question, and that he had a basis for knowing that the Veteran injured the right shoulder, the Board finds that the statement is clearly new and material.  The statement suggests an injury in service to account for the Veteran's symptoms, an element that was not established at the time of the April 2005 decision.

Accordingly, the Board finds that new and material evidence has been received, and that service connection for right shoulder disability has been reopened.


II.  Extension of Convalescence

Law and Regulations

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30 (2014). 

The Board notes, however, that such extensions of 1, 2, or 3 months can be made for a total of 6 months under the provisions of (a)(1), (2) or (3), but that extensions of 1 or more months (up to 6 additional months) beyond the initial 6-month period may only be awarded under the provisions of (a)(2) or (3).  See 38 C.F.R. § 4.30(b)(1), (2).

The record shows that, following diagnostic studies of the left shoulder documenting a rotator cuff tear, the Veteran underwent left shoulder surgery on November 4, 2010.  The surgery consisted of an arthroscopy with rotator cuff repair and subacromial decompression.  The discharge instructions to the Veteran provided a 12-week course for rehabilitation following the surgery.  The instructions indicated that for weeks 7 through 12, the Veteran was expected to discontinue the use of his sling, and begin light use of the arm in daily activities.  The instructions also indicated he could begin strengthening exercises during that time.

Subsequent VA treatment records show that by the end of November the surgical incisions were healed.  In January 2011, the Veteran was noted to continue with physical therapy, and was tolerating treatment well; the entries indicate that he was approved for strengthening exercises.  He was able to elevate the shoulder to 90 degrees.  His clinicians recommended follow up visits for the next 4 weeks.  A March 2011 entry indicates that the Veteran experienced no postoperative complications.  The clinician noted that the Veteran had experienced very gradual improvement in pain, but had persistent limitation of motion.  He also mentioned significant right shoulder problems.  He noted that the Veteran told him he had not been able to work in the field of heating and air conditioning since October 2010 because of bilateral shoulder pain, and that he did not believe he would ever be able to return to work.  The clinician pointed out that the Veteran's left shoulder pain may continue to slowly improve over the next 6 to 8 months, but that it was doubtful whether he would be able to return to manual labor.  The clinician indicated that he completed a form for the Veteran indicating that the disability would last for more than 12 months.

Another March 2011 entry noted that the Veteran had weak left shoulder muscles, and was unable to abduct his shoulders.  An April 5, 2011 entry noted that the Veteran was doing better than before the surgery, and was able to perform overhead activities with minimal pain.  He was able to abduct the shoulder to 40 degrees, forward flex it to 160 degrees, internally rotate it to pocket, and externally rotate to 30 degrees.

In December 2010, the Veteran informed VA that he needed a 6-month period of convalescence, per his doctor, because he was unable to work or use the shoulder.

When examined in December 2010 by VA, the Veteran reported that his shoulder pain had improved since the surgery, but that he was not allowed to use the shoulder for another two weeks.  He reported that he was self-employed in refrigeration, and had not worked since October 2010.  The examiner noted that the Veteran's discharge instructions required limited use of the left shoulder for 12 weeks.

In a March 2011 statement, Dr. J.T. noted that the Veteran had persistent limitation of motion of the left shoulder, along with slowly improving left shoulder pain.  Dr. J.T. also noted that the Veteran had a massive rotator cuff tear of the right shoulder.  Dr. J.T. checked the box indicating that the Veteran was expected to be disabled for over 12 months.  In an accompanying statement, an unidentified author argues that Dr. J.T.'s statement establishes that the Veteran is not to return to work until November 4, 2011.

The Veteran attended a VA examination in September 2011.  His left shoulder complaints included weakness, giving way, pain and flare ups.  Physical examination showed the surgery scars were not painful.  The shoulder was stable, with normal movement and no weakness, effusion, deformity, malalignment, subluxation or guarding.  He was able to elevate the shoulder to 90 degrees.  The examiner noted that the Veteran was unable to lift or reach anything over shoulder height.

At his December 2012 Board hearing, the Veteran testified that his physician told him he could not return to work because of the shoulder surgery for at least a year.  He indicated that he had lost his business.

Analysis

The discharge instructions for the Veteran's November 2010 left shoulder surgery clearly indicate that no more than 12 weeks of recuperation and therapy was considered necessary for the Veteran.  The treatment records are entirely consistent with this plan and show that by January, the Veteran was progressing well and required follow up only through February 2011.  By March 2011, the Veteran was considered to have no postoperative complications, and his range of shoulder motion was at the level that it remains today.  Given the above, the Board finds that the Veteran, consistent with the discharge instructions, did not require convalescence beyond February 28, 2011.

Although the Veteran contends that his physician or physicians informed him that he required 6 months (per his December 2010 statement) or 12 months (per the letter accompanying Dr. J.T.'s statement) of convalescence, the Board points out that his recollection of those conversations is not credible.  The treatment records themselves, which presumably were authored by the very physicians referenced by the Veteran, do not mention the need for further convalescence, and they certainly do not suggest that he was advised to not use the shoulder beyond February 2011.  Rather, they only document continued treatment for left shoulder limitation of motion and pain.  The Board points out that the purpose of a temporary total evaluation under 38 C.F.R. § 4.30 is not to compensate a Veteran where the surgery does not cure the disability at issue.  Rather, the purpose is to compensate the Veteran for the time required to convalescence as a direct result of the surgery itself.  The treatment records after February 2011 only indicate that he Veteran continues to have a left shoulder disability, and do not suggest that the Veteran continued to require convalescence.

Although Dr. J.T. noted that the Veteran was expected to be disabled for more than 12 months, he in fact did not indicate that the Veteran required convalescence for more than a year.  He indicated only that the Veteran was expected to remain disabled, meaning that he would continue to have a left shoulder disorder.  Given that the surgery did not ultimately resolve the left shoulder disability, Dr. J.T.'s statement merely states the obvious.  It does not, however, purport to establish that the Veteran required more than a year of convalescence.  The Board points out that the Veteran would not be entitled to more than 6 months convalescence in any event, as the record clearly shows he does not have the physical findings required for such an extension.

The Veteran has remained unemployed since the surgery.  The record shows he was actually unemployed even prior to the surgery.  In any event, mere unemployability is not synonymous with the need for convalescence.  In this case, the Board finds that the Veteran's discharge instructions contemplated a 12-week recovery time, and the treatment records do not suggest that he required more than 12 weeks to recover.  The fact that the Veteran is no longer able to be employed in the field of heavy manual labor does not speak to the time required to convalescence, but rather speaks to eligibility for a total disability rating based on individual unemployability.

In sum, the discharge instructions for the November 2010 left shoulder surgery indicated that the Veteran would require up to 12 weeks convalescence.  Consequently, he is entitled to extension of his period of convalescence from January 31, 2011, to February 28, 2011.  He is not entitled to extension of his convalescence beyond February 2011 given the treatment records showing that he had achieved by then a period of functionality that he continues to experience to this day.  In other words, the record shows that by February 2011, he was able to use his shoulder with no surgery-related restrictions.  The Veteran's assertions concerning physician-prescribed 6 to 12-month convalescence are not credible.

Accordingly, the Veteran is entitled to extension of a temporary total rating under 38 C.F.R. § 4.30 through February 28, 2011.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right shoulder disability is reopened, and to this extent only the claim is granted.

Entitlement to an extension of a period of convalescence under 38 C.F.R. § 4.30 to February 28, 2011, based on left shoulder surgery is granted.


REMAND

As to the right shoulder disorder, the Veteran was most recently examined in December 2010, at which time the examiner concluded that the right shoulder was not etiologically related to service.  The examiner's opinion, however, was based on an inaccurate understanding of the facts in this case.  Specifically, the examiner indicated that the Veteran's right shoulder complaints in service were never attributed to an underlying pathology, or supported by clinical findings.  To the contrary, the February 1965 entry in the service treatment records specifically noted that the complaints at that time were felt to represent a strain or some other type of malady (the note is partially illegible).

Accordingly, the Board will remand the right shoulder matter for another VA examination.

With respect to the left shoulder, at the December 2012 Board hearing, the Veteran reported symptoms including left arm weakness and inability to manipulate or grasp with his left hand.  Those symptoms suggest the possibility of a neurologic component to the left shoulder disorder.  Prior examinations have not explored whether the referenced symptoms are associated with the service-connected left shoulder disorder.  On remand, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to attend a VA examination to ascertain the nature and etiology of his right shoulder disability; and the nature and severity of his service-connected left shoulder disability.  The entire claims file must be made available to and reviewed by the examiner. All tests deemed necessary by the examiner shall be performed and all findings reported.  All pertinent pathology associated with the Veteran's left and right shoulders should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity. 

The examiner should undertake range-of-motion studies of the Veteran's shoulders and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically). 

Furthermore, the examiner should evaluate any left shoulder surgical scars.  In particular, the examiner should comment on the size of each scar.  He or she should also comment on whether the scars are deep, superficial, or nonlinear, and whether the scars are unstable or painful.

With respect to each right shoulder disorder identified, the examiner should opine as to whether it is at least as likely as not that such began in active service or is the result of a disease or injury in active service.  The examiner's attention is directed to the February 1965 and May 1965 entries in the service treatment records.

With respect to the service-connected left shoulder disability, the examiner is requested to identify any neurologic impairment associated with the shoulder disorder.  The examiner is specifically requested to indicate whether the Veteran's reported left upper extremity weakness and inability to manipulate or grasp with his hand is related to the service-connected left shoulder disorder. 

The examiner must provide a rationale for each opinion offered, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

2.  Thereafter, and following any additional development deemed warranted, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


